Citation Nr: 0119320	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-00 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than July 22, 1997, 
for the award of a 100 percent rating for post-traumatic 
stress disorder (PTSD) with panic attacks and agoraphobia.


REPRESENTATION

Appellant represented by:	to be clarified


INTRODUCTION

The veteran had active duty from November 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, wherein a 100 percent rating was 

assigned for the veteran's service-connected PTSD with panic 
attacks and agoraphobia, effective as of July 22, 1997.  The 
veteran thereafter indicated that he sought an effective date 
earlier than July 22, 1997, for the award of that 100 percent 
rating, and this appeal ensued.


REMAND

An application for service connection for a mental disorder, 
now classified as PTSD with panic attacks and agoraphobia, 
was received by VA on October 27, 1988.  Service connection 
was granted by the Board in May 1997; in June 1997, the RO 
assigned a 50 percent rating for this disorder, effective as 
of October 27, 1988.  On July 22, 1997, a request for an 
increased rating was received by the RO, which accorded the 
veteran a VA examination on August 12, 1997.  In November 
1997, the RO awarded a 70 percent rating for a mental 
disorder, as of August 12, 1997.  In October 1998, the RO 
assigned a 100 percent rating, effective as of July 22, 1997.  
The veteran thereafter indicated disagreement with that 
effective date, and has alleged that the appropriate 
effective date is the date of receipt of his original claim, 
which was October 27, 1988.

Governing regulations stipulate that the appropriate 
effective date for the award of an increased disability 
rating is the date of receipt of the claim for increased 
compensation or the date that entitlement arose, whichever 
date is later, unless the claim is received within one year 
from the date that it is factually ascertainable that an 
increased had occurred, in which instance the date that 
entitlement arose is the appropriate effective date.  
38 C.F.R. § 3.400(o)(1) (2000).  In instances in which the 
claim is received more than one year after the date 
entitlement arose, the effective date is the date of receipt 
of the claim.  38 C.F.R. § 3.400(o)(2) (2000).  In other 
words, in situations in which a claim for increased 
compensation is received and the claimant is thereafter 
accorded a VA examination, the report of which reflects that 
an increased rating is warranted, the effective date for that 
increase is the date of the examination.  In no circumstances 
do the regulations allow for the award of an increased rating 
prior to the date that entitlement is shown.


In conjunction with his claim for an earlier effective date 
for the award of the 100 percent rating for PTSD with panic 
attacks and agoraphobia, the veteran, in a statement dated in 
December 1998, indicated that "there must have been a clear 
and unmistakable error in granting his award of 100% with an 
effective date of 1 NOV 1998."  The Board considers this 
statement to be a claim that the RO's assignment in October 
1998 of an effective date of July 22, 1997, for the 100 
percent rating granted at that time, rather than an effective 
date of October 27, 1988 (for which payment would begin on 
November 1, 1988), was clearly and unmistakably erroneous.  
The RO referenced this claim in the Supplemental Statement of 
the Case (SSOC), but has not properly adjudicated that claim 
as a separate and distinct issue.  While the claim of clear 
and unmistakable error is intertwined, it is not so 
intertwined as to not require adjudication by the RO, with 
appropriate appellate development, prior to any consideration 
of that matter by the Board.

The Board also notes that, as of November 7, 1996, the 
regulations and diagnostic criteria that pertain to 
compensation for mental disorders, to include PTSD, were 
revised.  See 61 Fed. Reg. 52695-52702 (October 8, 1996) 
(codified at 38 C.F.R. §§ 4.125-4.130).  In determining 
whether an effective date prior to July 22, 1997, can be 
assigned for the veteran's mental disorder, the RO should 
consider the change in regulations, and the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), whereby in 
circumstances in which regulatory criteria were revised 
during the course of a claimant's appeal, the claimant should 
be afforded consideration of the claim under the criteria 
that are more favorable to his or her case.  

The Board further notes that the matter of the veteran's 
accredited representative must be clarified.  Of record is a 
VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative, dated in November 1996 and 
naming the Disabled American Veterans (DAV) as the veteran's 
representative.  However, both prior to November 1996 and 
thereafter, the veteran was also represented by a private 
attorney; a letter from that attorney, dated in December 
1997, specifically 

references the veteran's request that "total 
unemployability...be retroactively applied to October 27, 
1988."  More recent communications on the veteran's behalf, 
to include informal hearing presentations, were received from 
DAV.

Finally, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas, supra.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran clarify whether he wants DAV, a 
private attorney, another representative, 
or no representation whatsoever, to act 

on his behalf.  He should be advised 
that, if he seeks representation other 
than DAV, he must submit duly executed 
power of attorney or other authorization 
so indicating. 

2.  Inasmuch as the issue of whether the 
RO's October 1998 rating decision, 
whereby July 22, 1997, was deemed the 
appropriate effective date for the 
assignment of a 100 percent rating for 
the veteran's PTSD with panic attacks and 
agoraphobia, is clearly and unmistakably 
erroneous, is deemed to be "inextricably 
intertwined" with the issue of 
entitlement to an effective date earlier 
than July 22, 1997, for the award of a 
100 percent rating for that disorder, the 
RO should take appropriate adjudicative 
action, and provide the veteran and 
representative, if any, notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and representative, if 
any, should be furnished with a statement 
of the case and given time to respond 
thereto.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  The RO should also readjudicate the 
veteran's claim for an effective date 
earlier than July 22, 1997, for the award 
of a 100 percent rating for PTSD with 
panic attacks and 

agoraphobia.  In particular, the RO is to 
consider the regulations that were in 
effect both prior to November 7, 1996, and 
those that became effective on that date, 
pursuant to the Court's instructions in 
Karnas, supra.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

5.  The veteran's claim for an effective 
date earlier than July 22, 1997, for the 
award of a 100 percent rating for PTSD 
with panic attacks and agoraphobia should 
then be returned to the Board, following 
completion of the above actions, and in 
conjunction with action taken by the 
veteran, if any, with regard to his claim 
of clear and unmistakable error pertaining 
to the RO's October 1998 rating decision.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





